DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 19, 2021 has been entered.  Claims 1, 2 and 4-7 remain pending in the application, with claim 5 withdrawn from further consideration.  Applicant’s amendments and arguments regarding claims 3 and 6 have overcome the 35 U.S.C. 112(b) rejections previously set forth in the Non-Final Office Action mailed August 19, 2020.  Applicant’s amendments regarding claim 1 and dependent claims thereof have overcome the 35 U.S.C. 101 rejection previously set forth.  Examiner has acknowledged applicant’s cancellation of claim 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Otto (U.S. 2016/0038077 A1) (hereinafter – Otto).	Re. Claims 1 and 2: Otto teaches a method of determining an average usage of an analyte monitoring system (Paragraph 0014: monitoring of inadequate testing of glucose, i.e., an analyte monitoring system; Fig. 7), the method comprising:

using a transceiver of the analyte monitoring system to receive the sensor data conveyed by the analyte sensor (Fig. 6: external communication infrastructure 6400, or any downstream component; Paragraph 0155: external communication infrastructure receives blood glucose measurement data via networked protocols, requiring a transceiver; definition of networked protocols can be found in DEFINITIONS, starting at paragraph 0193);
using the transceiver to calculate one or more analyte measurements using at least the received sensor data during a first period of time (Fig. 2, described in paragraph 0100: determination of inadequate glucose testing via count or percentage of days below threshold);
using the analyte monitoring system to calculate a duration of time that a host uses the analyte monitoring system during the first period of time (Paragraph 0028: “One exemplary method for identifying inadequate SMBG testing patterns, as disclosed in Reference 1, evaluates a percentage of blood glucose readings occurring in a time period relative to the rest of the patient's day;” Fig. 2: identifying insufficient glucose readings by counts or percentage thresholds, described in Paragraphs 0100, 0109-0112);
using the analyte monitoring system to calculate an average time that the host uses the analyte monitoring system during a second period of time or a percentage of the first period of time that the host uses the analyte monitoring system (Paragraphs 0109-0110: “The determination of insufficient blood glucose testing can comprise at least one of: [0110] whether a percent of total readings in a first predetermined time period is below a first predetermined threshold…;” Paragraph 0112: “Insufficient blood glucose testing can also be identified if a percent of total readings in a second predetermined time 
Determining insufficient glucose testing based on comparing a percent total number of readings performed in a certain time period to a predetermined threshold reads upon “comparing a number of analyte measurements… during a first period of time… to an expected number…” as required by claim 2.
Otto further teaches the invention comprising: 
using the analyte monitoring system to generate and display a report indicating the average time that the host uses the analyte monitoring system or the percentage of the first period of time that the host uses the analyte monitoring system (Fig. 2: render message to user in step 2400, described in Paragraphs 0100, 0122-0130).
Re. Claim 4: Otto teaches the invention according to claim 1.  Otto further teaches the invention wherein using the analyte monitoring system includes positioning the transceiver such that the transceiver is operatively linked to the analyte sensor (Fig. 6: blood glucose measuring unit 6100 linked, e.g., directly to external communication infrastructure 6400 (described in paragraph 0155); see rejection for claim 1). 
Re. Claim 6: Otto teaches the invention according to claim 1.  Otto further teaches the invention wherein the analyte monitoring system further comprises a display device configured to receive the one or more analyte measurements from the transceiver, convey the one or more analyte measurements over a network, and display the one or more analyte measurements and the report (Fig. 6: display unit 6600).
Re. Claim 7: Otto teaches the invention according to claim 1.  Otto further teaches the invention wherein the analyte monitoring system further comprises a remote computing device configured to receive the one or more analyte measurements from the display device over the network and generate the report (Paragraph 0151: a user can receive evaluations and feedback on patterns and periods of inadequate testing on a remote device).
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 6, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791